DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 2, 13, and 14 have been cancelled. Claims 1, 3-12, and 15 are currently pending in this application.
Drawings
	The specification has been amended in order to overcome the objections. Therefore, the objections to the drawings have been withdrawn.
Specification
	The specification has been amended in order to overcome the objections. Therefore, the objections to the specification have been withdrawn.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Objections
	Claims 1 and 10 have been amended in order to overcome the objections. Therefore, the objections to claims 1 and 10 have been withdrawn.
Claim Interpretation
	Claims 1-9 have been amended in order to remove the terms “means” and “steps” from the claims. Thus, the claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
	Claims 13 and 14 have been cancelled. Claim 15 has been amended in order to overcome the rejections under 35 USC § 101. Therefore, the rejections to claims 13-15 under 35 USC § 101 have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 10/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,277,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,419,740 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,924,154 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,971,317 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The application/patent being disclaimed has been improperly identified since the number used to identify the patent being disclaimed is incorrect.  The correct number is U.S. Patent No. 10,791,317.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, and 12-15 of U.S. Patent No. 10,791,317 in view of Nakamura et al. (Hereafter, “Nakamura”) [US 2010/0074594 Al]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claim can be seen in Table 1 below.
Table 1: Instant Application No. 17/668,460 Claims vs. U.S. Patent No. 10,791,317 Claims
Instant Application No. 17/668,460 Claims (Difference Emphasis Added)
U.S. Patent No. 10,791,317 Claims (Difference Emphasis Added)
1. A video device comprising: a receiver that receives a video signal and retrieves two dimensional (2D) and three dimensional (3D) video data from the video signal, a generator that generates an output signal for transferring the video data via a high-speed digital interface to a 3D display, the generator being arranged for: generating in a 3D mode, as the output signal, a 3D display signal for displaying the 3D video data on the 3D display operative in a 3D mode, generating in a 2D mode, as the output signal, a 2D display signal for displaying the 2D video data on the 3D display operative in a 2D mode, and generating in a pseudo 2D mode, as the output signal, a pseudo 2D display signal by including the 2D video data in the output signal in the format of a 3D signal for displaying the 2D video data on the 3D display operative in the 3D mode, and a processor arranged for: detecting a request for transitioning from the 3D mode to display 2D video data on the 3D display, and, in response to the detection, setting the generator to generate the pseudo 2D display signal for maintaining the 3D mode of the 3D display.
1. A device for processing a video signal comprising: an input circuit, the input circuit arranged to receive the video signal and a video data, wherein the video data comprises three-dimensional video data and two-dimensional video data, wherein the two-dimensional video data does not provide sufficient information to enable construction of stereoscopic images, wherein the three-dimensional video data provides a single sequence of three-dimensional images, wherein the two-dimensional video data provides a single sequence of two-dimensional images; a generating circuit, the generating circuit arranged to generate an output signal, wherein the output signal transfers the video data to a three-dimensional display, wherein the generating comprises generating a three dimensional display signal for displaying the three dimensional video data, wherein the three-dimensional signal comprising a left eye view and a right eye view, wherein the generating circuit generates a two-dimensional display signal for displaying two-dimensional video data on the three-dimensional display, wherein the three-dimensional display is operative in a two-dimensional mode, wherein the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view by including two-dimensional video data in the output signal in the format of a three-dimensional signal to enable the two-dimensional video data to be displayed on the three dimensional display when the three-dimensional display is operative in the three-dimensional mode; and a processor circuit, wherein the processor circuit detects a transition signal, wherein the transition signal indicates a transition from displaying the three-dimensional display signal in the three-dimensional mode to display two-dimensional video data on the three-dimensional display, wherein, in response to the transition signal, the processor circuit selects the generating circuit to generate each of the two-dimensional images in both the left eye view and the right eye view from the video data to maintain the three-dimensional mode of the three-dimensional display, thereby enabling a continuous viewing of the sequence of three-dimensional images followed by the sequence of two-dimensional images, without visual anomalies.
3. The device of claim 2, wherein the generator is arranged to, when transitioning between the 3D mode and the pseudo 2D mode, apply a 3D offset to the 2D video data for changing the amount of 3D information.  
3. The device of claim 2, wherein the generating circuit, changes the amount of three-dimensional information displayed by applying a three-dimensional offset to the two-dimensional video data when transitioning between the three-dimensional mode and generating each of the two-dimensional images in both the left eye view and the right eye view.
4. The device of claim 1, wherein the processor is arranged for, in the pseudo 2D mode, combining graphical data and video data by positioning the graphical data in depth direction in front of the 2D video data by applying an offset to the graphical data to generate a left view and a right view.  
4. The device of claim 1, wherein the processor circuit combines graphical data and video data by positioning the graphical data in depth direction in front of the two-dimensional video data by applying an offset to the graphical data to generate each of the two-dimensional images in both the left eye view and the right eye view.
5. The device of claim 3, wherein the generator is arranged for applying the 3D offset gradually for gradually changing the amount of 3D information, or the generator is arranged for applying the 3D offset by shifting 2D video or graphical data in opposite directions to generate a left output plane and a right output plane.  
5. The device of claim 3, wherein the generating circuit gradually changes the amount of three-dimensional information by applying the three-dimensional offset gradually.

6. The device of claim 3, wherein the generating circuit applies the three-dimensional offset by shifting two-dimensional video or graphical data in opposite directions to generate a left output plane and a right output plane.
6. The device of claim 5, wherein the generator is arranged for non linear stretching of the 2D video during said shifting for covering parts of the 3D display signal blank due to said shifting.  
7. The device of claim 5, wherein the generating circuit covers one or more blank parts of the three-dimensional display signal by non-linearly stretching the two-dimensional video during the application of the three-dimensional offset, wherein the one or more blank parts are due to the application of the three-dimensional offset.
157. The device of claim 1, wherein the processor is arranged for, while the generator generates the pseudo 2D display signal, detecting that rendering the 3D video data has ended, and, in response to the detection, setting the generator to generate the 2D display signal.  
8. The device of claim 1, wherein the processor circuit detects that rendering the three-dimensional video data has ended, wherein the processor circuit sets the generating circuit to generate the two-dimensional display signal in response to the detection, while the generating circuit generates each of the two-dimensional images in both the left eye view and the right eye view.
208. The device of claim 1, wherein the receiver is arranged for retrieving, from the 3D video signal, a switching indicator, the switching indicator being indicative of a 2D mode to be selected, and the processor is arranged for, when detecting said request to display 2D video data, setting the generator to generate the output signal in dependence of the switching indicator to either the 2D mode or the pseudo 252D mode.  
9. The device of claim 1, wherein the input circuit retrieves, from the three-dimensional video signal, a switching indicator, wherein the switching indicator is indicative of a two-dimensional mode to be selected, wherein the processor circuit, sets the generating circuit to generate the output signal in dependence on the switching indicator to either the two-dimensional display signal or each of the two-dimensional images in both the left eye view and the right eye view when detecting the transition signal to display two-dimensional video data.
9. The device of claim 1, wherein the receiver is arranged for reading a record carrier for receiving the 3D video signal.  
10. The device of claim 1, wherein the input circuit includes a record carrier reader for reading a record carrier for receiving the three-dimensional video signal.
Claim 10 is the same as claim 1 in method form rather than device form.Claim 10 is the same as claim 1 in method form rather than device form.
Claim 12 is the same as claim 1 in method form rather than device form.
Claim 11 is the same as claim 8 in method form rather than device form.
Claim 13 is the same as claim 9 in method form rather than device form.
12. The method as claimed in claim 11, wherein the method comprises manufacturing a record carrier, the record carrier being provided with a track of marks representing the 3D video signal.  
14. The method as claimed in claim 12, further comprising manufacturing a record carrier, wherein the record carrier is provided with a track of marks representing the three-dimensional video signal.
Claim 15 is the same as claim 10 but in non-transitory computer-readable medium form rather than method form.
Claim 15 is the same as claim 1 in computer-readable, non-transitory medium form rather than device form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose a video device comprising: a receiver that receives a video signal, a generator that generates an output signal for transferring the video data via a high-speed digital interface to a 3D display, the generator being arranged for: generating in a 3D mode, as the output signal, a 3D display signal for displaying the 3D video data on the 3D display operative in a 3D mode, generating in a pseudo 2D mode, as the output signal, a pseudo 2D display signal by including the 2D video data in the output signal in the format of a 3D signal for displaying the 2D video data on the 3D display operative in the 3D mode, and a processor arranged for: detecting a request for transitioning from the 3D mode to display 2D video data on the 3D display, and, in response to the detection, setting the generator to generate the pseudo 2D display signal for maintaining the 3D mode of the 3D display.
Nakamura discloses a video device [Fig. 1] comprising: a receiver that receives a video signal ([Fig. 16-19] the current playlist and AV stream file is transferred from the optical disc to the memory), a generator that generates an output signal for transferring the video data via a high-speed digital interface to a 3D display ([0067] The playback device 100 is connected to the display device 200 via a HDMI (High-Definition Multimedia Interface) cable 600. The playback device 100 converts the video/audio data to video/audio signals complying with the HDMI standards, and sends the signals to the display device 200 through the HDMI cable 600.), the generator being arranged for: generating in a 3D mode, as the output signal, a 3D display signal for displaying the 3D video data on the 3D display operative in a 3D mode ([Fig. 19-20 and 0201-0207] when the display dimension flag is “3D”, the left-view and right-view video planes are alternately sent from video plane memory to be displayed [0119] When the display dimensions are specified to be "3D", the operation mode is switched to the "3D display mode". In this mode, the playback unit 170 first separates two primary video streams indicated by two specified types of PIDs, namely left-view and right-view video streams, from the current AV stream file. Next, the playback unit 170 decodes pictures contained in each of the separated video streams into uncompressed video frames. Furthermore, the playback unit 170 alternately uses the left-view and right-view video frames one by one as a single video plane.), generating in a pseudo 2D mode, as the output signal, a pseudo 2D display signal by including the 2D video data in the output signal in the format of a 3D signal for displaying the 2D video data on the 3D display operative in the 3D mode ([0120] when the display dimensions are set to “pseudo 2D”, the operation mode is switched to the “pseudo 2D display mode,” wherein the “pseudo 2D display mode” is exactly the same process as that in the “3D display mode” [0120] When the display dimensions are specified to be "pseudo 2D", the operation mode is switched to the "pseudo 2D display mode". In the pseudo 2D display mode, exactly the same process as that in the "3D display mode" is performed until the decoding of the pictures completes. However, unlike the 2D display mode, the pseudo 2D display mode uses only the left-view frames as the video planes (i.e. each left-view video frame is used twice) and the right-view video frames are discarded.), and a processor arranged for: detecting a request for transitioning from the 3D mode to display 2D video data on the 3D display ([0120] the display dimensions are specified to be “pseudo 2D”), and, in response to the detection, setting the generator to generate the pseudo 2D display signal for maintaining the 3D mode of the 3D display ([0120] when the display dimensions are set to “pseudo 2D”, the operation mode is switched to the “pseudo 2D display mode,” wherein the “pseudo 2D display mode” is exactly the same process as that in the “3D display mode”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the pseudo 2D mode that uses 3D video (left and right) to create a pseudo 2D signal in 3D format (Left, Left, etc.) to display the pseudo 2D on the display in the pseudo 2D display mode (exactly the same process as that in the “3D display mode) as taught by Nakamura. The motivation behind this modification would have been to improving the visibility of OSDs and pop-up displays [See Nakamura].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold et al. (Hereafter, “Harrold”) [US 2005/0030301 A1] in view of Nakamura et al. (Hereafter, “Nakamura”) [US 2010/0074594 Al] in view of Jung et al. (Hereafter, “Jung”) [US 2007/0097024 Al]
In regards to claim 1, Harrold discloses a video device ([0001] controlling optical switching apparatus which may comprise driving of display devices that are switchable with respect to provision of different light output directional distributions) comprising: a receiver that receives a video signal and retrieves ([0046] the image signal receiving apparatus is arranged to detect the presence of a 3D image pair), ([0038] a second operational mode a 3D image), as the output signal, a 3D display signal for displaying the 3D video data on the 3D display operative in a 3D mode ([0043-0048] in the second operational mode: the output directional distribution of the optical directional distribution switching apparatus detected by the sensing apparatus is different to the input optical directional distribution, such that an intensity distribution appropriate for a 3D image is seen at the window plane of the display; the image signal receiving apparatus is arranged to detect the presence of a 3D image pair; the authorisation receiving apparatus is arranged to detect the presence of an authorisation; the image interlacing apparatus is arranged to interlace the 3D image pair for presentation on the spatial light modulator such that each view data column contains the respective view data for each view.), generating in a 2D mode ([0037] a first operational mode a full resolution 2D image), as the output signal, a 2D display signal for displaying the 2D video data on the 3D display operative in a 2D mode ([0039-0042] in the first operational mode: the output directional distribution of the optical directional distribution switching apparatus detected by the sensing apparatus is substantially the same as the input optical directional distribution, the image signal receiving apparatus is arranged to detect the presence of a full resolution 2D image; the image interlacing apparatus is arranged to present a substantially unmodified 2D image on the spatial light modulator).
Nakamura discloses a video device [Fig. 1] comprising: a receiver that receives a video signal ([Fig. 16-19] the current playlist and AV stream file is transferred from the optical disc to the memory) and retrieves two dimensional (2D) and three dimensional (3D) video data from the video signal ([0183] the AV stream file is read in units of TS packets and the dimension flag determines if the stream is either 2D or 3D video), a generator that generates an output signal for transferring the video data via a high-speed digital interface to a 3D display ([0067] The playback device 100 is connected to the display device 200 via a HDMI (High-Definition Multimedia Interface) cable 600. The playback device 100 converts the video/audio data to video/audio signals complying with the HDMI standards, and sends the signals to the display device 200 through the HDMI cable 600.), the generator being arranged for: generating in a 3D mode, as the output signal, a 3D display signal for displaying the 3D video data on the 3D display operative in a 3D mode ([Fig. 19-20 and 0201-0207] when the display dimension flag is “3D”, the left-view and right-view video planes are alternately sent from video plane memory to be displayed [0119] When the display dimensions are specified to be "3D", the operation mode is switched to the "3D display mode". In this mode, the playback unit 170 first separates two primary video streams indicated by two specified types of PIDs, namely left-view and right-view video streams, from the current AV stream file. Next, the playback unit 170 decodes pictures contained in each of the separated video streams into uncompressed video frames. Furthermore, the playback unit 170 alternately uses the left-view and right-view video frames one by one as a single video plane.), generating in a 2D mode, as the output signal, a 2D display signal for displaying the 2D video data on the 3D display operative in a 2D mode ([0118] When the display dimensions are specified to be "2D", the operation mode is switched to the "2D display mode". In this mode, the playback unit 170 first separates a single primary video stream, indicated by the specified PID, from the current AV stream file. Next, the playback unit 170 decodes pictures contained in the separated video stream into uncompressed video frames, and sequentially uses the video frames as video planes.), and generating in a pseudo 2D mode, as the output signal, a pseudo 2D display signal by including the 2D video data in the output signal in the format of a 3D signal for displaying the 2D video data on the 3D display operative in the 3D mode ([0120] when the display dimensions are set to “pseudo 2D”, the operation mode is switched to the “pseudo 2D display mode,” wherein the “pseudo 2D display mode” is exactly the same process as that in the “3D display mode” [0120] When the display dimensions are specified to be "pseudo 2D", the operation mode is switched to the "pseudo 2D display mode". In the pseudo 2D display mode, exactly the same process as that in the "3D display mode" is performed until the decoding of the pictures completes. However, unlike the 2D display mode, the pseudo 2D display mode uses only the left-view frames as the video planes (i.e. each left-view video frame is used twice) and the right-view video frames are discarded.), and a processor arranged for: detecting a request for transitioning from the 3D mode to display 2D video data on the 3D display signal ([0120] the display dimensions are specified to be “pseudo 2D”), and, in response to the detection, setting the generator to generate the pseudo 2D display signal for maintaining the 3D mode of the 3D display ([0120] when the display dimensions are set to “pseudo 2D”, the operation mode is switched to the “pseudo 2D display mode,” wherein the “pseudo 2D display mode” is exactly the same process as that in the “3D display mode”).
Jung discloses a receiver that receives a video signal and retrieves two dimensional (2D) ([0012] images for 2D mode) and three dimensional (3D) video data from the video signal ([0038] 3D image), ([0044] A user who desires to view a stereoscopic image selects a 3D mode.  The source selector 32 provides left eye image and a right eye image from a 3D channel selected by the user to the conversion unit 33. [Fig. 8A] the Left and Right alternating images are sent to the left and right views of the glasses 43), generating in a 2D mode ([0012] selects a general two-dimensional (2D) mode), as the output signal, a 2D display signal for displaying the 2D video data on the 3D display operative in a 2D mode ([0040] When the user selects the general 2D mode, the user selects one channel through the source selector 32 and observes an image being displayed on the display 34 without polarizing glasses.), and generating in a pseudo 2D mode, as the output signal, a pseudo 2D display signal by including the 2D video data in the output signal in the format of a 3D signal for displaying the 2D video data on the 3D display operative in the 3D mode ([Fig. 8A and 8B and 0043] the CH1 is sent to the left and right view of the user wearing the glasses 41 to have a 2D mode occur in the 3D glasses), and a processor arranged for: detecting a request for transitioning from the 3D mode to display 2D video data on the 3D display, and, in response to the detection, setting the generator to generate the pseudo 2D display signal for maintaining the 3D mode of the 3D display ([Fig. 8A and 8B and 0043] the CH1 is sent to the left and right view of the user wearing the glasses 41 to have a 2D mode occur in the 3D glasses).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with the pseudo 2D mode that uses 3D video (left and right) to create a pseudo 2D signal in 3D format (Left, Left, etc.) to display the pseudo 2D on the display in the pseudo 2D display mode (exactly the same process as that in the “3D display mode) as taught by Nakamura with the use of 2D data output to left and right eyes of glasses (3D format) and the transmission of the 2D image to the left and right view of the glasses as taught by Jung in order to have 2D data output in a 3D format to display 2D on a 3D display. The motivation behind this modification would have been to improving the visibility of OSDs and pop-up displays [See Nakamura] and use a single display to see different images in different modes [See Jung].

In regards to claim 3, the limitations of claim 2 have been addressed. Harrold discloses wherein the generator is arranged to, when transitioning between the 3D mode and the pseudo 2D mode, apply a 3D offset to the 2D video data for changing the amount of 3D information [0006-0007].

In regards to claim 8, the limitations of claim 1 have been addressed. Harrold discloses wherein the receiver is arranged for retrieving, from the 3D video signal, a switching indicator ([0060-0065] The image signal receiving apparatus may: determine the type of image received, for example by determining whether an interlaced image has been received, by for example: measuring the average horizontal pixel-pixel intensity change in the image and compares to a threshold value; or examining a data flag in the image header file; or taking an input from a user; or decrypt the image using an authorisation, where the authorisation may be the same as the authorisation for use of 3D mode.), the switching indicator being indicative of a 2D mode to be selected, and the processor is arranged for, when detecting said request to display 2D video data, setting the generator to generate the output signal in dependence of the switching indicator to either the 2D mode or the pseudo 2D mode ([0071-0075] The authorisation may be: transmitted from a server device to the display device to permit display of particular images or data; or transmitted separately from the images; or embedded within the image data file itself. The control device may use the information from the directional distribution sensor and authorisation device to determine whether the device should operate in a first, second or third operational mode.).

Claim 10 lists all the same elements of claim 1, but in method form rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 8, but in method form rather than device form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 11. Furthermore regarding claim 11, Harrold discloses a method comprising generating the 3D video signal comprising ([0046] the image signal receiving apparatus is arranged to detect the presence of a 3D image pair), and including a switching indicator in the video signal, the switching indicator being indicative of a 2D mode to be selected for, in the device, when detecting said request to display the 2D video data ([0060-0065] The image signal receiving apparatus may: determine the type of image received, for example by determining whether an interlaced image has been received, by for example: measuring the average horizontal pixel-pixel intensity change in the image and compares to a threshold value; or examining a data flag in the image header file; or taking an input from a user; or decrypt the image using an authorisation, where the authorisation may be the same as the authorisation for use of 3D mode.), setting the generator to generate the output signal in dependence of the switching indicator to either the 2D mode or the pseudo 2D mode ([0071-0075] The authorisation may be: transmitted from a server device to the display device to permit display of particular images or data; or transmitted separately from the images; or embedded within the image data file itself. The control device may use the information from the directional distribution sensor and authorisation device to determine whether the device should operate in a first, second or third operational mode.).
Nakamura discloses a method [Fig. 1] comprising generating the 3D video signal ([Fig. 16-19] the current playlist and AV stream file is transferred from the optical disc to the memory) comprising 2D and 3D video data 0183] the AV stream file is read in units of TS packets and the dimension flag determines if the stream is either 2D or 3D video), and including a switching indicator in the video signal, the switching indicator being indicative of a 2D mode to be selected for, in the device, when detecting said request to display the 2D video data, setting the generator to generate the output signal in dependence of the switching indicator to either the 2D mode or the pseudo 2D mode ([0118] When the display dimensions are specified to be "2D", the operation mode is switched to the "2D display mode". In this mode, the playback unit 170 first separates a single primary video stream, indicated by the specified PID, from the current AV stream file. Next, the playback unit 170 decodes pictures contained in the separated video stream into uncompressed video frames, and sequentially uses the video frames as video planes. [0120] when the display dimensions are set to “pseudo 2D”, the operation mode is switched to the “pseudo 2D display mode,” wherein the “pseudo 2D display mode” is exactly the same process as that in the “3D display mode” [0120] When the display dimensions are specified to be "pseudo 2D", the operation mode is switched to the "pseudo 2D display mode". In the pseudo 2D display mode, exactly the same process as that in the "3D display mode" is performed until the decoding of the pictures completes. However, unlike the 2D display mode, the pseudo 2D display mode uses only the left-view frames as the video planes (i.e. each left-view video frame is used twice) and the right-view video frames are discarded.).
Jung discloses a method comprising generating the 3D video signal comprising 2D and 3D video data ([0012] images for 2D mode), and including a switching indicator in the video signal, the switching indicator being indicative of a 2D mode to be selected for, in the device, when detecting said request to display the 2D video data, setting the generator to generate the output signal in dependence of the switching indicator to either the 2D mode or the pseudo 2D mode ([Fig. 8A and 8B and 0043] the CH1 is sent to the left and right view of the user wearing the glasses 41 to have a 2D mode occur in the 3D glasses).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with the pseudo 2D mode that uses 3D video (left and right) to create a pseudo 2D signal in 3D format (Left, Left, etc.) to display the pseudo 2D on the display in the pseudo 2D display mode (exactly the same process as that in the “3D display mode) as taught by Nakamura with the use of 2D data output to left and right eyes of glasses (3D format) and the transmission of the 2D image to the left and right view of the glasses as taught by Jung in order to have 2D data output in a 3D format to display 2D on a 3D display. The motivation behind this modification would have been to improving the visibility of OSDs and pop-up displays [See Nakamura] and use a single display to see different images in different modes [See Jung].

Claim 15 lists all the same elements of claim 10, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 15. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold in view of Nakamura in further view of Jung in further view of Yamashita et al. (Hereafter, “Yamashita”) [US 2010/0021141 A1].
In regards to claim 4, the limitations of claim 1 have been addressed. Harrold fails to explicitly disclose wherein the processor is arranged for, in the pseudo 2D mode, combining graphical data and video data by positioning the graphical data in depth direction in front of the 2D video data by applying an offset to the graphical data to generate a left view and a right view.
However, Yamashita discloses wherein the processor is arranged for, in the pseudo 2D mode, combining graphical data and video data by positioning the graphical data in depth direction in front of the 2D video data by applying an offset to the graphical data to generate a left view and a right view [0173-0174].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with the shifting of pixel data in the image and graphics plane based on the left and right view as taught by Yamashita. The motivation behind this modification would have been to improve the display of the stereoscopic and two dimensional video [See Yamashita].

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold in view of Nakamura in further view of Jung in further view of Tabata [US 2004/0057612 A1].
In regards to claim 5, the limitations of claim 3 have been addressed. Harrold fails to explicitly disclose wherein the generator is arranged for applying the 3D offset gradually for gradually changing the amount of 3D information, or the generator is arranged for applying the 3D offset by shifting 2D video or graphical data in opposite directions to generate a left output plane and a right output plane.
However, Tabata discloses wherein the generator is arranged for applying the 3D offset gradually for gradually changing the amount of 3D information ([0044] where the system is switched to a two-dimensional image while smoothly changing the degree of three-dimensionality, i.e., the parallax quantity is continuously changed. In this modification, the parallax (XL-XR) between the three-dimensional left and right images as shown in FIG. 10A is gradually reduced to those shown in FIGS. 10B and 10C.), or the generator is arranged for applying the 3D offset by shifting 2D video or graphical data in opposite directions to generate a left output plane and a right output plane.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with changing of the parallax quantity continuously as taught by Tabata. The motivation behind this modification would have been to avoid discomfort of the viewer [See Tabata].

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold in view of Nakamura in further view of Jung in further view of Tabata in even further view of Wu [US 2005/0129325 A1].
In regards to claim 6, the limitations of claim 5 have been addressed. Harrold fails to explicitly disclose wherein the generator is arranged for non linear stretching of the 2D video during said shifting for covering parts of the 3D display signal blank due to said shifting. 
However, Wu discloses wherein the generator is arranged for non linear stretching of the 2D video during said shifting for covering parts of the 3D display signal blank due to said shifting ([0068-0094] determining the optimum route for shifting (horizontal and/or vertical) to the feature points that are masked by the normalized image). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with optimum route for shifting of the 3d images masking feature points as taught by Wu. The motivation behind this modification would have been to improve stereoscopic image processing [See Wu].
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold in view of Nakamura in further view of Jung in further view of Mitsuhashi et al. (Hereafter, “Mitsuhashi”) [US 2009/0185029 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Harrold discloses wherein the processor is arranged for, while the generator generates the pseudo 2D display signal ([0049] third operational mode which presents a reduced resolution 2D image), 
Harrold fails to explicitly disclose detecting that rendering the 3D video data has ended, and, in response to the detection, setting the generator to generate the 2D display signal. 
However, Mitsuhashi discloses detecting that rendering the 3D video data has ended, and, in response to the detection, setting the generator to generate the 2D display signal ([0055-0057 and Figures 7a-d] when the 3D image stops, the control signal is sent to change to 2D and the 2D image is generated).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with the explicit teaching of the generation of the 2D image when the 3D image has ended as taught by Mitsuhashi. The motivation behind this modification would have been to improve the switching of the 3D to 2D [See Mitsuhashi].

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrold in view of Nakamura in further view of Jung in further view of Oshima et al. (Hereafter, “Oshima”) [US 2003/0053797 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. Harrold fails to explicitly disclose wherein the receiver is arranged for reading a record carrier for receiving the video signal.
However, in the same field of endeavor, Oshima discloses wherein the receiver ([0119] reproducing device can be a DVD player) is arranged for reading a record carrier ([0067] an optical disk, such as a DVD) for receiving the video signal ([0067] a stereoscopic video logic arrangement file 53 containing a stereoscopic video logic arrangement table 51 shown in FIG. 18 is provided, and this file is read by a reproducing device corresponding to stereoscopic video).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with the use of reading the stereoscopic video off of an optical disk by a DVD player as taught by Oshima. The motivation behind this modification would have been to improve the reproduction of the stereoscopic video [See Oshima].

In regards to claim 12, the limitations of claim 11 have been addressed. Harrold fails to explicitly disclose wherein the method comprises manufacturing a record carrier, the record carrier being provided with a track of marks representing the 3D video signal.
However, in the same field of endeavor, Oshima discloses wherein the method comprises manufacturing a record carrier ([0067] an optical disk, such as a DVD), the record carrier being provided with a track of marks representing the 3D video signal ([0073] the spiral tracks on the disk represent L and R frame groups for the stereoscopic video).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Harrold with the use of an optical disk that contains the stereoscopic video as taught by Oshima. The motivation behind this modification would have been to improve the reproduction of the stereoscopic video [See Oshima].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482